DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-20 are pending and being examined. 
Claim Objections
Claims 7 and 17 is objected to because of the following informalities:  reads “at least one insert receiver portion” should be read “at least one of the insert receiver portion” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recites the limitation “a central insert portion bringing thicker in cross section than the at least one side extension portion” in lines 2-3.  What cross section is the applicant referring to?  Is the applicant referring to area, length, or width?  It is unclear which cross section dimensions is being claimed, thus the limitation is unclear.  For the purpose of prosecution, the examiner interprets the cross section as height. 
Claims 9 and 19 recites the limitation “the engagement ridge and the corresponding locking groove engaging with one another” in lines 5-6.  Applicant previously claims that the platform top defines “ones of an engagement ridge or a locking groove” and further recites holder insert defining a mating one of a locking groove or engagement groove.  What if both of the structures have an engagement ridges/locking grooves?  Will the limitation be met because both may comprise the same engagement ridge?  It is unclear as to what applicant intends, thus the limitation is unclear. 
Claim 11 recites in the preamble “a fluid delivery system”, it is unclear what applicant intends.  Specifically, there is no structure, pump or motor, capable of performing the function of a fluid delivery that is positively recited in the claim body.  Thus, it is unclear what applicant intends to define by the term “fluid delivery system”.  Therefore, claim 11 is rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: a fluid delivery system.  Claims 12-20 are rejected through virtue of their dependency on claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al (US 20100114034 A1; hereinafter “Wright”).
Regarding claim 1, Wright teaches a capillary tube holder for holding a capillary tube (Wright; Abstract; para [37]; Fig. 1, 2B; system for securing medical device such as a catheter or other medical article…a securing device 10; examiner interprets the catheter as a capillary tube because the system is capable of holding a catheter which is similar in size), the capillary tube holder comprising: 
a holder insert (Wright; para [41, 46]; Fig. 1, 4A, 4B; retention strap 50) including a capillary groove configured for receiving the capillary tube (Wright; para [46]; Fig. 1, 6A; retention strap 50 may have any dimensions suitable to securely hold a catheter or other medical device of various shapes or sizes in place…inner surface 55; examiner indicates that the catheter is held in the inner surface); and 
a holder base (Wright; para [37, 41-48]; Fig. 1, 3; retainer 20) configured for slidably receiving and retaining the holder insert therein (Wright; para [52]; Fig. 1, 2B; the retention button 57 may be slid into the slot 30 or pushed into the retention arm 28; examiner indicates that the retention button 57 may include a substantially flat and/or circular disk shaped end 58 used to attach the strap arm 52), the 
Note: The instant claims contain a large amount of functional language (ex: "configured to…").  However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, Wright teaches the capillary tube holder of claim 1, wherein the holder insert and the holder base together define a disk shape (Wright; para [38]; Fig. 2B; securing device 10 forms a disk shape for securing catheters receiving areas 26).
Regarding claim 3, Wright teaches the capillary tube holder of claim 1, wherein the holder insert defines a central insert portion (Wright; para [41, 46]; Fig. 1, 4A, 4B, 6A; retention strap 50 may optionally include a central member 60) and at least one side extension portion (Wright; para [50]; Fig. 1, 4A, 4B; arc-shaped and the end 53 of the strap arm 52), the central insert portion being thicker in cross section than the at least one side extension portion (Wright; Fig. 2B).  Examiner interprets the cross section as height, thus the central insert portion cross section has a larger/thicker height than the end of the strap arm.  
Regarding claim 4, Wright teaches the capillary tube holder of claim 1, wherein the capillary groove is formed in the central insert portion of the holder insert (Wright; para [50]; Fig. 1, 6A, 6B; central member 60, with at least a portion of the strap arm 52 being substantially arc-shaped).
Regarding claim 5, Wright teaches the capillary tube holder of claim 1, wherein the holder base defines a base platform (Wright; para [37]; Fig. 1; retainer 20 may include a trunk 21… trunk 21 may be configured as any shape or design, e.g., square, rectangular, etc., that is suitable for attachment to a base 40) and an opposed pair of insert receiver portions (Wright; para [42]; Fig. 1; slot 30), the insert 
Regarding claim 6, Wright teaches the capillary tube holder of claim 5, wherein the holder insert defines a central insert portion (Wright; para [46]; Fig. 1, 4A, 4B; retention strap 50 may optionally include a central member 60) and at least one side extension portion (Wright; para [50]; Fig. 1, 4A, 4B; arc-shaped and the end 53 of the strap arm 52), the pair of insert receiver portions and the base platform defining a central-insert-portion receiving slot (Wright; para [37]; Fig. 4; retention slot 24) therebetween, the central-insert-portion receiving slot configured to receive the central insert portion of the holder insert (Wright; para [46]; Fig. 2B; retention slot 24 of the retainer 20 to facilitate attachment of the retention strap 50 to the retainer 20).
Regarding claim 7, Wright teaches the capillary tube holder of claim 6, wherein at least one insert receiver portion (Wright; para [42]; Fig. 1; slot 30) defines a side-extension receiving notch (Wright; para [42]; Fig. 1; provided at the end 29 of each retention arm 28 is a slot 30; examiner interprets the end 29 as the side-extension receiving notch because the ends form the slot intended to receive the retention button 57), the base platform and a given side-extension receiving notch configured to receive a corresponding side extension portion of the holder insert (Wright; para [52]; Fig. 2B; the retention button 57 may be slid into the slot 30 or pushed into the retention arm 28).
Regarding claim 8, Wright teaches the capillary tube holder of claim 5, wherein the base platform defines a platform top (Wright; para [39, 43]; Fig. 1; an opening 33 may be provided in between the two receiving areas 26) and an opposed platform bottom (Wright; para [37, 44]; Fig. 1; 
Regarding claim 9, Wright teaches the capillary tube holder of claim 5, wherein the base platform defines a platform top (Wright; para [39, 43]; Fig. 1; an opening 33 may be provided in between the two receiving areas 26) and an opposed platform bottom (Wright; para [37, 44]; Fig. 1; attachment lip 22 runs along the bottom perimeter of the trunk 21), the platform top configured to face the holder insert (Wright; para [47]; Fig. 1, 3; retention strap 50 is connected to the retainer 20 by inserting the central member 60 through the opening 33), the platform top defining one of an engagement ridge or a locking groove (Wright; para [37]; Fig. 1, 2B; retention slot 24), a portion of the holder insert facing the platform top defining a mating one of a locking groove or an engagement ridge (Wright; para [46]; Fig. 1, 2B; opening 63), the engagement ridge and the corresponding locking groove engaging with one another, thereby helping to keep the holder insert in place relative to the holder base (Wright; para [46]; Fig. 3; opening 63 may be configured to receive a pin 70 or any other insertable structure suitable for fitting within the retention slot 24…attachment prevents the retention strap 50 from being inadvertently pulled out of the opening 33).
Regarding claim 10, Wright teaches the capillary tube holder of claim 5, wherein the base platform defines a platform top (Wright; para [39, 43]; Fig. 1; an opening 33 may be provided in between the two receiving areas 26) and an opposed platform bottom (Wright; para [37, 44]; Fig. 1; attachment lip 22 runs along the bottom perimeter of the trunk 21), the platform top configured to face .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Wise et al (US 20190270568 A1; hereinafter “Wise”; domestic priority filed 3/2/2018). 
Regarding claim 11, Wright teaches an analogous art of a securement system (Wright; Abstract) comprising: 
a capillary tube (Wright; para [53]; Fig. 6A, 6B; a catheter 90); and 
a capillary tube holder holding the capillary tube (Wright; para [37]; Fig. 1, 2B; a securing device 10), the capillary tube holder comprising: 
a holder insert (Wright; para [41, 46]; Fig. 1, 4A, 4B; retention strap 50) including a capillary groove configured for receiving the capillary tube (Wright; para [46]; Fig. 1, 6A; retention strap 50 may have any dimensions suitable to securely hold a catheter or other medical device of various shapes or sizes in place…inner surface 55; examiner indicates that the catheter is held in the inner surface); and 
a holder base (Wright; para [37, 41-48]; Fig. 1, 3; retainer 20) configured for slidably receiving and retaining the holder insert therein (Wright; para [52]; Fig. 1, 2B; the retention button 57 may be slid into the slot 30 or pushed into the retention arm 28; examiner indicates that the retention button 57 may include a substantially flat and/or circular disk shaped end 58 used to attach the strap arm 52), the capillary groove configured to open toward the holder base (Wright; Fig. 2B; the capillary groove is open 
Wright does not teach a fluid delivery system.
However, Wise teaches an analogous art of a tube holder (Wise; para [33]; Fig. 6-11; positioning apparatus 104 depicted as the pinball-style tube holder 600) for a fluid delivery system (Wise; para [30]; Fig. 1; liquid dispensing system 100 comprises…a positioning apparatus 104).  It would have been obvious to one of ordinary skill in the art to have modified the capillary tube holder of Wright to be part of a fluid delivery system as taught by Wise, because Wise teaches that the tube holder clamps onto the media bag tubing wherein the bags may be replaced once emptied (Wise; para [4, 7]). 
Regarding claim 12, modified Wright teaches the fluid delivery system of claim 11 wherein the holder insert and the holder base together define a disk shape (Wright; para [38]; Fig. 2B; securing device 10 forms a disk shape for securing catheters receiving areas 26).
Regarding claim 13, modified Wright teaches the fluid delivery system of claim 11, wherein the holder insert defines a central insert portion (Wright; para [41, 46]; Fig. 1, 4A, 4B, 6A; retention strap 50 may optionally include a central member 60) and at least one side extension portion (Wright; para [50]; Fig. 1, 4A, 4B; arc-shaped and the end 53 of the strap arm 52), the central insert portion being thicker in cross section than the at least one side extension portion (Wright; Fig. 2B).  Examiner interprets the cross section as height, thus the central insert portion cross section has a larger/thicker height than the end of the strap arm.    
Regarding claim 14, modified Wright teaches the fluid delivery system of claim 11, wherein the capillary groove is formed in the central insert portion of the holder insert (Wright; para [50]; Fig. 1, 6A, 6B; central member 60, with at least a portion of the strap arm 52 being substantially arc-shaped).
Regarding claim 15, modified Wright teaches the fluid delivery system of claim 11, wherein the holder base defines a base platform (Wright; para [37]; Fig. 1; retainer 20 may include a trunk 21… trunk 
Regarding claim 16, modified Wright teaches the fluid delivery system of claim 15, wherein the holder insert defines a central insert portion (Wright; para [46]; Fig. 1, 4A, 4B; retention strap 50 may optionally include a central member 60) and at least one side extension portion (Wright; para [50]; Fig. 1, 4A, 4B; arc-shaped and the end 53 of the strap arm 52), the pair of insert receiver portions and the base platform defining a central-insert-portion receiving slot (Wright; para [37]; Fig. 4; retention slot 24) therebetween, the central-insert-portion receiving slot configured to receive the central insert portion of the holder insert (Wright; para [46]; Fig. 2B; retention slot 24 of the retainer 20 to facilitate attachment of the retention strap 50 to the retainer 20).
Regarding claim 17, modified Wright teaches 
Regarding claim 18, modified Wright teaches the fluid delivery system of claim 15, wherein the base platform defines a platform top (Wright; para [39, 43]; Fig. 1; an opening 33 may be provided in between the two receiving areas 26) and an opposed platform bottom (Wright; para [37, 44]; Fig. 1; attachment lip 22 runs along the bottom perimeter of the trunk 21), the platform top configured to face the holder insert (Wright; para [47]; Fig. 1, 3; retention strap 50 is connected to the retainer 20 by inserting the central member 60 through the opening 33), the platform top defining a central rail (Wright; para [38]; Fig. 1; retainer 20 may also have one or more receiving areas 26), the central rail positioned within the capillary groove of the holder insert and configured to engage the capillary tube (Wright; para [38]; Fig. 1; receiving areas 26 are configured or arranged to receive or hold various parts of a catheter or other device).
Regarding claim 19, modified Wright teaches 
Regarding claim 20, modified Wright teaches the fluid delivery system of claim 15 (the tube holder of Wright is modified to be part of a fluid delivery system as taught by Wise discussed above in claim 11), wherein the base platform defines a platform top (Wright; para [39, 43]; Fig. 1; an opening 33 may be provided in between the two receiving areas 26) and an opposed platform bottom (Wright; para [37, 44]; Fig. 1; attachment lip 22 runs along the bottom perimeter of the trunk 21), the platform top configured to face the holder insert (Wright; para [47]; Fig. 1, 3; retention strap 50 is connected to the retainer 20 by inserting the central member 60 through the opening 33), the platform bottom defining a pivot element (Wright; para [37, 44]; Fig. 1; attachment lip 22 runs along the bottom perimeter of the trunk 21), the pivot element configured to form a pivot connection with a corresponding member of the fluid delivery system (Wise; para [30, 33]; Fig. 1, 6-11; liquid dispensing system 100 comprises…positioning apparatus 104 depicted as the pinball-style tube holder 600).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798